Name: Commission Regulation (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the mechanisms for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal
 Type: Regulation
 Subject Matter: consumption;  Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 24. 4. 86 Official Journal of the European Communities No L 107/23 COMMISSION REGULATION (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the mechanisms for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal pertaining, there does not seem to be any need to apply such control ; Whereas the measues provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal ('), and in particular Article 1 4 thereof, Whereas Article 4 of Regulation (EEC) No 476/86 provides for a forecast supply balance for the Portuguese market to be drawn up ; whereas separate balances should be drawn up for soya oil , other fluid oils and other oils intended for human consumption ; Whereas each balance should be drawn up on the basis of the oil yield of the seeds or beans ; Whereas the possibility of revising the balances quarterly should be provided for ; whereas, therefore, the maximum annual quantity referred to in Article 4 of Regulation (EEC) No 476/86 which may be imported should be split up on a quarterly basis ; Whereas Article 7 (3) of Regulation (EEC) No 476/86 lays down that Portugal must suspend the issuing of import documents when the maximum annual quanity is reached ; whereas Article 9 ( 1 ) of the said Regulation provides for derogation from this supension where the operator undertakes to export an equivalent quanity of products ; whereas, therefore, a distinction should be made between 'normal ' and 'compensated' imports ; Whereas the amount of the security to be lodged by the operator when applying for 'normal ' or 'compensated' import or export documents should be laid down ; Whereas, for each product or group of products, the import or export applications may exceed the limit fixed for the quarter in question ; whereas accordingly, a method to enable each application to be met without discrimination should be laid down ; Whereas Article 12 of Regulation (EEC) No 476/86 lays down that a compensatory aid is to be granted in respect of sunflower seed harvested in Portugal and used for the production of oil intended for export ; whereas, therefore, a method of calculating the amount of such aid should be specified ; Whereas Article 13 of Regulation (EEC) No 476/86 provides for the possibility of controlling the level of consumer prices ; whereas, in the circumstances now HAS ADOPTED THIS REGULATION : TITLE I Supply balance Article 1 1 . A forecast supply balance shall be drawn up in respect of each year under the conditions laid down in Article 4 of Regulation (EEC) No 476/86 for each of the following products or groups of products : (a) soya oil ; (b) other oils , as listed in Annex I ; (c) other oils and fats intended for human consumption . 2. The forecast supply balance for each product cate ­ gory referred to in paragraph 1 shall be drawn up in respect of the following year before 1 December. However, the first forecast supply balance in respect of the period 1 March to 31 December 1986 shall be drawn up before 1 April 1986 . 3 . The supply balance shall , if necessary, be revised quarterly and for the first time before 1 June 1986 ; account shall be taken at such time of the quantities imported from 1 March to 31 March 1986. 4 . A final balance shall be drawn up within four months of the end of the year. Article 2 1 . For the purposes of the supply balances, account shall be taken of the oil content of the seeds or fruit in question, as fixed at a standard rate in Annex II . Annex II shall also apply in respect of Articles 8 and 9 of Regula ­ tion (EEC) No 476/86 . 2 . The following shall thus be fixed for each year :  for each oil or group of oils referred to in Article 1 , the quantities to be released for consumption as deter ­ mined in accordance with Article 3 of Regulation (EEC) No 476/86,  the maximum annual quantities which may be imported .(') OJ No L 53 , 1 . 3 . 1986, p. 51 . No L 107/24 Official Journal of the European Communities 24. 4. 86 TITLE II Imports Article 3 1 . For each oil or group of oils referred to in Article 1 ( 1 ) the maximum annual quantity which may be imported, as referred to in Article 4 of Regulation (EEC) No 476/86, shall be revised at the same time as the supply balance . This amount shall be fixed at zero for those products or groups of products in respect of which the supply balance is in surplus . 2. The amount referred to in paragraph 1 shall be split up on quarterly basis except as regards the first period from 1 March to 30 June 1986 . 3 . However, no limit shall apply to imports of products falling within heading No 12.01 of the Common Customs Tariff intended for uses other than human consumption . Portugal shall take appropriate measures to ensure that the products in question are actually put to the use speci ­ fied . Article 4 1 . Applications for import documents shall be sent to the body designated by the Portuguese authorities . They shall set out the tariff heading and the quantity of the product to be imported and the oil or group of oils related to . In the case of the products referred to in Article 3 (3), the reference to the oil or group of oils shall be replaced by an indication of the intended use . Applica ­ tions shall be accompanied by an undertaking to import all of the products during the period of validity of the document in each of the following cases :  'normal ' imports,  'compensated' imports, in respect of which the import that is the subject of the application will be followed by a compensatory export . 2 . Applications shall be accompanied by a security, the amount of which per tonne of oil or oil equivalent to be imported shall be fixed at :  30 ECU in respect of 'normal ' imports,  150 ECU in respect of 'compensated' imports . In the case of the products referred to in Article 3 (3), the security shall be 50 ECU/tonne of seeds . However, in the case of compensated imports, Portugal may exempt those operators who otherwise provide adequate guarantees of solvency and have been approved for this purpose from providing the security referred to in the second indent of the first subparagraph . Approval must be granted without discrimination between Community operators . 3 . Where the following percentages of the stated amounts are imported within the prescribed time limit :  95 % or more : the undertaking shall be considered to have been fulfilled,  45 % or less : the undertaking shall be considered not to have been fulfilled and the security shall be forfeited,  between 45 and 95 % : the undertaking shall be con ­ sidered to have been fulfilled in part and the security shall be released in proportion to the quantity imported plus five percentage points. However, where the operation concerns products falling within subheading 12.01 B of the Common Customs Tariff, the figure 95 % shall be replaced by 90 % and the security released accordingly. However, Portugal may extend the time limit or abolish this requirement in cases of force majeure. Where an approved operator fails completely or partially to fulfil his undertakings, he shall be required, without prejudice to any administrative penalties, to pay an amount equal to the security which would have been forfeited pursuant to the preceding subparagraphs. 4 . Portugal shall lay down the other rules governing the 'compensated' imports referred to in paragraph 1 . Article 5 1 . In the case or normal imports, the competent body shall issue the documents as from the first day of the second month of each quarter, on the basis or the appli ­ cations received by the 25th day of the preceding month . However, Portugal may reduce that period during April 1986 . 2 . Where the total of the applications submitted exceeds the limit fixed for the quarter in question , each application shall be met up to a common ceiling that shall be determined in such a way as to allocate only 50 % of the total quantity, the remaining 50 % shall be distributed in proportion to any outstanding quantities applied for . However, in the case of applications submitted in April 1986, the limit to be taken into consideration shall be that fixed for the period from 1 March to 30 June 1986. 3 . Where the total of the applications is below the limit fixed, applications shall be met in full . Likewise, applications submitted after the time limit referred to in paragraph 1 shall be met in chronological order of receipt until the limit is reached . Where the limit is not reached in the course of the quarter, the non-allocated quantity shall be carried forward to the following quarter. 4 . The period of validity of the documents shall be three months . However, in order to avoid speculation, this period may be reduced in exceptional circumstances and in specific cases to a period of not less than one month . Portugal shall so inform the Commission forthwith . 5 . Where the document is issued in respect of a quan ­ tity lower than that applied for, the security shall be adjusted accordingly. 24. 4 . 86 Official Journal of the European Communities No L 107/25 It shall be equal to the aid referred to in Article 33 (2) (c) of Commission Regulation (EEC) No 2681 /83 (') for seeds produced in Portugal and processed in another Member State less the customs duty charged in Portugal on the import from third countries of the quantity of cake corresponding to the use of the seeds in question . 2 . The aid shall be granted upon application by the interested party in accordance with the provisions laid down in Regulation (EEC) No 2681 /83 except that, in addition to the conditions for payment of the aid referred to in Article 25 (2) thereof, a document certifying that a quantity of oil equivalent to the seeds in question pursuant to Annex II to this Regulation has been exported shall be required . Article 11 Portugal shall notify the Commission of the following : 1 . In respect of the preceding month, within 30 days : for each product and group of products referred to in Article 1 ( 1 ) and for each category of document, the quantities of oil equivalent : (a) in respect of which documents have been applied for, and the number of applications ; (b) In respect of which documents have been issued, and the number of applications ; 2 . Each month , in respect of the preceding month : for each product or group of products referred to in Article 1 ( 1 ) the quantities of oil equivalent : (a) effectively imported ; (b) effectively exported ; 3 . As from 1 July 1986, in respect of the previous quarter, within 30 days : for each product and category of document the quanti ­ ties of oil equivalent in respect of which the security was forfeited ; 4 . Without delay, the body referred to in Articles 4 and 7 ; 5 . The conditions for the approval of operators referred to in Article 4, and any cases in which approval has been refused ; 6 . Without delay, the other rules referred to in Article 4 Article 6 1 . In the case of compensated imports, the competent body shall issue the documents as and when applications are received, provided that :  the product referred to in the export undertaking and the product that is the subject of the import applica ­ tion belong to the same group in respect of which the limit referred to in Article 4 of Regulation (EEC) No 476/86 has been fixed,  the quantities of the products to be imported and exported, assessed on the basis of the oil content referred to in Annex II to this Regulation , are equiva ­ lent . 2 . The period of validity of the document shall be six months . TITLE III Exports Article 7 1 . Applications for export documents shall be sent to the competent body. They shall be accompanied by an undertaking to export the quantity specified in the appli ­ cation during the period of validity of the document. 2 . Applications shall be accompanied by a security of 1 ECU per tonne of oil or oil equivalent to be exported . The security shall be relaeased under the conditions laid down in Article 4 (3 ) ; the provisions of Article 5 (4) shall apply mutatis mutandis. Article 8 In the event of a decision to apply Article 1 1 (4) of Regu ­ lation (EEC) No 476/86, the conditions on which export documents are to be issued shall be laid down at the same time . Article 9 The provisions of Commission Regulation (EEC) No 2220/85 (') shall apply to the securities referred to in Articles 4 and 7, without prejudice to the specific provi ­ sions laid down therein . The primary requirement within the meaning of Article 20 of that Regulation shall consist in the completion within the time limits of the import and export operation or operations provided for. TITLE IV Related measures Article 10 1 . The compensatory aid referred to in Article 12 of Regulation (EEC) No 476/86 shall be fixed by the Commission . 4). Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986. However, Articles 1 and 2 shall apply with effect from 1 March 1986 . (') OJ No L 205, 3 . 8 . 1985, p. 5 . ( 2) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 107/26 Official Journal of the European Communities 24. 4 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1986 . For the Commission Frans ANDRIESSEN Vice-President 24 . 4 . 86 Official Journal of the European Communities No L 107/27 ANNEX I Oils referred to in Article 1 ( 1 ) (b) Sunflower oil Cotton oil Ground-nut oil Safflower oil Rape or mustard oil Sesamum oil Grape pip oil Maize (germ) oil ANNEX II A Oil seeds and oleaginous fruit and non-defatted flours or meals thereof Oil yield (% ) Sunflower Rape Soya Ground-nut, shelled Safflower Cotton Copra Palm Linseed Castor seed Grape pip 40 39 17,5 45 35 15 64 46 37 45 14 V Should the need arise , the oil yields of other oil seeds or oleaginous fruit or non-defatted meals or flours thereof shall be fixed by Portugal . These yields must be representative of those obtained in Community oil mills . B Products Oil content (%) ex 15.13 Margarine 82